DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, Group I in the reply filed on 8/10/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimuzu et al. (2016/0129817 equivalent of JP2015013636, hereinafter Shimuzu) in view of Sugaya et al. (8436680 hereinafter Sugaya).
Regarding claim 1, Shimuzu teaches a heat flux sensor module which measures in-plane distribution of heat flux, the heat flux sensor module comprising:
a first film including a first surface (120 Fig 3, para 26);
	a plurality of sensor chips/components which are disposed spaced apart from each other on the first surface and detect heat flux (Seebeck/thermopile components 130, 140 Fig 3);
a second film stacked on the first surface of the first film so that the plurality of sensor chips are sandwiched between the first film and the second film (110 Fig 3); and
a heat conducting member which is disposed between adjacent ones of the plurality of sensor chips and has higher heat conductivity than air, wherein the heat conducting member is in contact with both the first film and the second film.



Sugaya teaches plurality of sensor chips (20s Fig 2A) and a heat conducting member which is disposed between adjacent ones of the plurality of sensor chips and has higher heat conductivity than air (through-electrodes 25 Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a material in between the chips as taught by Sugaya for increasing thermal propagation for measurement improvements.  

With respect to claim 2, Shimuzu does not teach the heat conducting member is in contact with at least some of the plurality of sensor chips.
Sugaya teaches the heat conducting member is in contact with at least some of the plurality of sensor chips (through-electrodes 25 Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a material in between the chips as taught by Sugaya for increasing thermal propagation for measurement improvements.  

Regarding claim 3, Shimuzu 3. (Currently Amended) A heat flux sensor module which measures in-plane distribution of heat flux, the heat flux sensor module comprising:
a first film including a first surface (120 Fig 3, para 26);
a plurality of sensor chips/components which are disposed spaced apart from each other on the first surface and detect heat flux (Seebeck/thermopile components 130, 140 Fig 3) ; and
a second film stacked on the first surface of the first film so that the plurality of sensor chips are sandwiched between the first film and the second film (110 Fig 3), wherein
the first film and the second film are in direct contact between adjacent ones of the plurality of sensor chips (Seeback components/thermopile are direct contact between 120 and 110 Fig 3).

However, Shimuzu does not teaches plurality of sensor chips.

Sugaya teaches encapsulating plurality of sensor chips in a multi-layered semiconductor apparatus (abstract, 20s Fig 2A),
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to encapsulate multiple the chips as taught by Sugaya for increasing thermal propagation for measurement improvements.  

Regarding claim 4, Shimuzu teaches a plurality of wires which are connected to sensor chips are formed on the first surface, and each of the plurality of sensor chips is connected to at least one of the plurality of wires via (via holes 101, 102 para 28).
However, Shimuzu does not teach connecting to connecting parts each including a sintered metal body.
Sugaya teaches encapsulating plurality of chips using connecting parts (Cu bumps 27 Fig 2) each including a sintered metal body (made from alloy col 7 lines 25-30, heating: col 7 lines 39-41).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to encapsulate multiple the chips as taught by Sugaya for increasing thermal propagation for measurement improvements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Yong-feng et al. (CN103050608) teaches encapsulating multiple chips within a common substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855